[ex10122010eippfirstamend001.jpg]
1 EXHIBIT 10.12 FIRST AMENDMENT TO THE FEDERAL SIGNAL CORPORATION EXECUTIVE
INCENTIVE PERFORMANCE PLAN AS AMENDED AND RESTATED This First Amendment to the
Federal Signal Executive Incentive Performance Plan, As Amended and Restated
(the “EIPP”) was approved by the Compensation and Benefits Committee of the
Board of Directors of Federal Signal Corporation (the “Committee”) on July 24,
2017. WHEREAS, Federal Signal Corporation (the “Company”) maintains the EIPP;
WHEREAS, the Committee (the “Board”) now deems it desirable to amend the EIPP in
certain respects; and WHEREAS, this First Amendment of the EIPP shall supersede
and amend the provision of the EIPP set forth below in its entirety. NOW
THEREFORE, by virtue and in the exercise of the powers reserved to the
Committee, under Section 8.1 of the EIPP, the EIPP is hereby amended in the
following respects: 1. Section 7.2 of the Plan is amended in its entirety to
read as follows: 7.2. Withholding Taxes. The Company has the right to deduct
from all payments or awards under this Plan any taxes in compliance with
applicable tax withholding requirements, if any. In no event shall the amount of
such tax withholding exceed the maximum statutory tax rates (or such other rate
as would not trigger a negative accounting impact), as determined by the Company
in its sole discretion. * * * Except as modified by this First Amendment, all
terms and provisions of the EIPP shall remain in full force and effect.



--------------------------------------------------------------------------------



 